Title: From John Adams to Daniel Roberdeau, 24 December 1777
From: Adams, John
To: Roberdeau, Daniel


     
      My dear Friend
      Braintree Decr. 24. 1777
     
     Your most friendly and obliging Favour of 28. Novr was never delivered to me, untill the 22d instant, when I returned home from a short Excursion upon private Business, almost the only Sample that has fallen to my share for four Years.
     Indeed, Sir, I have neglected and abandoned, my own Affairs and the Concerns of my Family So long, to the inexpressible Loss and Injury of both, that I must confess I began to feel a great deal of Joy in the Prospect of returning to my former Course of Life. Your Letter however and the other Dispatches, which accompanied it: have cast a Damp upon me again: They have opened new Prospects before me and have agitated me with new Hopes and Fears.
     If I were perfect in the French Language, and could converse in it, with Ease and Propriety, I think I should be happy: But my great Deficiency in this Particular, and the total Impossibility, as I conceive it that a Man after 40 should ever be, a critical Master, of the Pronunciation of any Language, give me great Anxiety.
     I shall try the Experiment, however, and if I find any great Inconvenience by which the Public may be likely to suffer I shall ask Leave to return.
     I shall devote my Time henceforward, to the Acquisition of a Language, to which I am not a total stranger having, had some Knowledge of the Grammer and Construction of it, early in life, and having practised Reading something in all along, but which however, I never before aimed at learning to Speak.
     Be pleased, to make my most friendly Respects to Mrs. Clymer, and Miss Betsy, and to Mr Isaac, Miss Nancy, Polly, and Selina. May every Blessing and Prosperity attend you and them, and wherever I may be, let me intreat the Favour of your Correspondence by every opportunity. I am &c.
    